DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Groups I, Claims 1-19 in the reply filed on 06/29/2022 is acknowledged.  
The traversal is on the ground(s) that i) the international search authority did not raise any issue with unity of invention under PCT 13.1 (see Applicants arguments at page 7, paragraph 4), ii) one skilled in the art would expect that the TMSRs of the claimed invention would perform differently than a spherical wire having a helical shape in each of the tests specified in the present disclosure (see Applicants arguments at page 8, paragraph 1), and iii) the Applicant believes that there is no serious search/examination burden to the Examiner (see Applicants arguments at page 8, paragraph 2).  
Regarding i) and iii) above, Examiner acknowledges the arguments but they are not found persuasive because the application is a national stage application provided in 37 CFR 1.475(a), and shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).
Lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration (see MPEP § 1850.II).  In this case, there is a lack of unity of invention after taking the prior art into consideration “a posteriori” (please see previous office action).  In addition, only the “requirement of unity of invention” is taken into account since this is a national stage application provided in 37 CFR 1.475(a).
Regarding ii) above, as mentioned above, this application is a national stage application provided in 37 CFR 1.475(a), there is a lack of unity of invention after taking the prior art into consideration “a posteriori”.  The arguments relating to the tests specified in the present application are limitations that do not further define the product structure, and thus, are being treated as being taught by the prior arts Pinkerton and Cheng.  Additionally, Pinkerton teaches a twisted bilateral truncated circular steel fiber (see Pinkerton at [0009], [0012] and [0034], as outlined in the previous office action), not a spherical wire having a helical shape.  The twisted bilateral truncated circular steel fiber is taken to meet the claimed custom manufactured TSMRs.
The requirement is still deemed proper and is therefore made FINAL.

Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/29/2022.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 line 1 recites “Claim 1 wherein” appears to have a typographical error and should be “Claim 1, wherein”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 lines 7 and 8, claim 3 line 3, and claim 4 line 3 recites “conventional concrete structure”, which is indefinite because “conventional concrete structure” is not defined in the disclosure.
Examiner is treating “conventional concrete structure” as any cement/concrete incorporated with steel fibers.
Examiner suggests amending the claim to either i) delete “conventional concrete structure”, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 1 line 4 recites “common base stock”, which is indefinite because “common base stock” is not defined in the disclosure.
Examiner is treating “common base stock” as any steel incorporated in the cement/concrete.
Examiner suggests amending the claim to either i) delete “common base stock”, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 2 line 1 recites the limitation "A concrete".  This is indefinite because it is not clear if the concrete in claim 2 is referring to the concrete in claim 1, or it is another concrete.
Examiner is treating the concrete in claim 2 as the concrete in claim 1.
Examiner suggests amending the claim to either i) replace “a” with “the” in claim 2, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claims 5-19 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-19 are rejected under 35 U.S.C. 103 as being unpatentable Pinkerton et al. (US 2015/0184318 A1, cited in the previous office action)(“Pinkerton” hereinafter)  in view of Cheng et al. (CN-207160420-U, with reference to the machine translation when referring to the text, and the original disclosure when referring to the Figures, cited in the previous office action)(“Cheng” hereinafter).

Regarding claim 1, Pinkerton teaches concrete structure for use in a predetermined application (see Pinkerton [0008] teaching a composite structure including a matrix material (e.g. cement is featured in the list) and a fiber, and Pinkerton at [0010] teaching the primary applications of these fibers are in reinforced and/or pre-stressed concrete structures),
the concrete structure comprising a mixture of concrete and a plurality of custom manufactured twisted steel micro-reinforcements (TSMRs) (see Pinkerton at [0008] teaching a composite structure including a matrix material (e.g. cement is featured in the list) and a fiber having a body defining a longitudinal axis and having a cross section in the shape of a truncated circle, also see Pinkerton at [0009] teaching in some implementations, the fibers may reinforce cement… twisted fibers having a rectangular, triangular or square cross section are often better at making a matrix or composite such as concrete stronger than can be made using round fibers… fibers having a cross-sectional shape defining a bilateral truncated circle can be cheaper to make and yet perform at the same or in a superior manner to reinforcement fibers… the fibers define an efficient geometry and can be twisted and used in concrete with minimal tunneling to provide for a relatively denser (or less porous) transition zone and thus a relatively stronger bond between the fiber and the matrix, which offers enhanced properties to the composition, and see Pinkerton at [0034] teaching specifically fiber can be made of any metal or metal alloy including steel), wherein the twisted bilateral truncated circular steel fiber is taken to meet the claimed TSMRs, 
each TSMR having a twist pitch of two or more twists per 25.4 mm (1 inch) applied along its longitudinal axis (see Pinkerton at [0012] teaching the body of the concrete reinforcing fiber may be twisted along its longitudinal axis, for example, between 3 and 4 twists along its longitudinal axis per every length of between 20 mm and 40 mm, such as 25 mm or 32 mm), wherein 3 and 4 twists overlaps with the claimed twist pitch of two or more twists, and between 20 mm and 40 mm meets the claimed 25.4 mm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Pinkerton does not explicitly teach the TSMRs being of common base stock and having the number of twists predetermined such that the concrete structure formed with at least 10 wt. % per unit volume less TSMRs than fibers in a conventional concrete structure exhibits the same or better performance or reduced coefficient of variation in performance than the conventional concrete structure in one or more of a stress as determined through one or more defined standard tests.

Like Pinkerton, Cheng teaches a cement/concrete incorporated with steel fibers (see Cheng at [0007] teaching a fiber with a helical structure, which can be used in a matrix structure such as… wherein cement is featured in the list… to improve material properties, also Cheng at [0023] teaching the fibers are made of materials including… metals featured in the list, and see Cheng at [0065] teaching steel spiral fiber).
Cheng further teaches that the helical fiber has good drawing performance, and it can be mixed into the matrix such as cement… to improve the performance of the material and increase the ultimate strength and toughness of the matrix (see Cheng at [0026]).
Cheng also teaches a comparison of fiber volume content (Vf) including 0.2% and fiber reinforced concrete specimens with 0.5% volume content of end-hook steel fibers and crimped steel fibers (see Cheng at [0065] in the machine translation, and Fig. 6 in the original disclosure, also shown below). 

    PNG
    media_image1.png
    708
    926
    media_image1.png
    Greyscale

Fig. 6 illustrates that the load decreases from 2 mm to 12 mm displacement for specimens with Vf = 0.5% volume content of end-hook steel fibers and crimped steel fibers (dash lines) but the Vf = 0.2% steel fiber maintained the load (dark circle).  The Vf = 0.2% steel fiber is taken to meet the claimed TSMRs being of common base stock and having the number of twists predetermined such that the concrete structure formed with least 10 wt. % per unit volume less TSMRs than fibers in a conventional concrete structure.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).  In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would appreciate that 0.2% spiral steel fiber is a reasonable amount to add in the concrete mixture.
As such, one of ordinary skill in the art would appreciate that Cheng teaches a reasonable amount of 0.2% spiral steel fiber mixed in cement/concrete so as to improve the performance of the material and increase the ultimate strength and toughness of the matrix, and seek those advantages by adding 0.2% twisted steel fiber in the concrete with reinforcing fibers as taught by Pinkerton.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add an amount of 0.2% steel fiber as taught by Cheng in the concrete with reinforcing fibers as taught by Pinkerton so as to improve the performance of the material and increase the ultimate strength and toughness of the matrix.

Furthermore, the results illustrated in Fig. 6 taken to meet the claimed “exhibits the same or better performance or reduced coefficient of variation in performance than the conventional concrete structure in one or more of a stress” because Fig. 6 illustrates the load decreases from 2 mm to 12 mm displacement for specimens with Vf = 0.5% volume content of end-hook steel fibers and crimped steel fibers (dash lines) but the Vf = 0.2% steel fiber maintained the load (dark circle). 
Moreover, even if Pinkerton and Cheng does not explicitly teach the limitation “exhibits the same or better performance or reduced coefficient of variation in performance than the conventional concrete structure in one or more of a stress as determined through one or more defined standard tests”, this is a property of the concrete structure, and thus is treated by being taught by Pinkerton and Cheng.
Additionally, Pinkerton and Cheng does not explicit teach that the concrete structure “exhibits the same or better performance or reduced coefficient of variation in performance than the conventional concrete structure in one or more of deflection, energy, or crack mouth opening (CMOD) properties as determined through one or more defined standard tests”, but this is a property of the concrete structure, and is treated by being taught by Pinkerton and Cheng.  
	Furthermore, it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)… "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01.I), and "products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)… a chemical composition and its properties are inseparable… therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present” (see MPEP § 2112.01.II).  
In this case, the concrete composition of Pinkerton in view of Cheng and the concrete of claim 1 would appear to be substantially similar as outlined above.  Thus, the concrete with reinforcing fibers as taught by Pinkerton in view of Cheng exhibiting the same or better performance or reduced coefficient of variation in performance than the conventional concrete structure in one or more of a stress, deflection, energy, or crack mouth opening (CMOD) properties as determined through one or more defined standard tests is expected to follow from the substantially similar concrete composition/structure of claim 1.

Regarding claims 3 and 4, Pinkerton in view of Cheng teaches the limitations as applied to claim 1 above, and as mentioned, Cheng teaches a comparison of fiber volume content (Vf) including 0.2% and fiber reinforced concrete specimens with 0.5% volume content of end-hook steel fibers and crimped steel fibers (see Cheng at [0065] in the machine translation, and Fig. 6 in the original disclosure).  The Vf = 0.2% steel fiber is taken to meet the claimed wherein the concrete structure comprises at least 25 wt. % per unit volume less TSMRs than fibers present in the conventional concrete structure (claim 3); and wherein the concrete structure comprises at least 40 wt. % per unit volume less TSMRs than fibers present in the conventional concrete structure (claim 4).  With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding claims 5-16, Pinkerton in view of Cheng teaches the limitations as applied to claim 1 above.  The limitations of claims 5-16, as listed below:
i) wherein the defined standard test is independently selected as one from the group of consisting of: 
an un-notched deflection controlled beam test; 
an un-notched load controlled beam test; 
a splitting tensile test; 
a deflection controlled notched beam test; 
a test that measures average residual stress; 
a panel test; 
a direct tensioning test; and 
a compression test (claim 5); 
ii) wherein the un-notched deflection controlled beam test is ASTM C 1609 or fe3 with performance measured at a ratio of L/150 or L/600 (claim 6); 
iii) wherein the ratio of L/150 or L/600 is an average value of at least two tests (claim 7);
iv) wherein the ratio of L/150 or L/600 approaches 1 (claim 8); 
v) wherein the un-notched deflection controlled beam test is JSCE SF-4 with performance measured as flexural strength or flexural toughness factor (claim 9); 
vi) wherein the un-notched load controlled beam test is ASTM C 78 or EN 12390 (claim 10); 
vii) wherein the splitting tensile test is ASTM C 497, EN 12390-6, or AS 1012.10-2000 (claim 11); 
viii) wherein the deflection controlled notched beam test is EN 14651 with performance measured at LOP, fr1, fr2, fr3, or fr4 (claim 12); 
ix) wherein the defined residual stress test is ASTM C1399 (claim 13); 
x) wherein the panel test is EFNARC, ASTM C1550, or RDP with performance measured at a user defined central deflection (claim 14); 
xi) wherein the direct tensioning test is UES EC 015 (claim 15); and 
xii) wherein the compression test is ASTM C39 (claim 16); 
are directed to the test for or properties of the concrete structure of claim 1 resulting from the tests recited in claims 5-16, and thus is treated by being taught by Pinkerton and Cheng. 

Furthermore, it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)… "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01.I), and "products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)… a chemical composition and its properties are inseparable… therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present” (see MPEP § 2112.01.II).  
In this case, the concrete composition of Pinkerton in view of Cheng and the concrete of claim 1 would appear to be substantially similar as outlined above.  Thus, the concrete with reinforcing fibers as taught by Pinkerton in view of Cheng exhibiting properties from tests as recited in claims 5-16 are expected to follow from the substantially similar concrete composition/structure of claim 1.

Regarding claim 17, Pinkerton in view of Cheng teaches the limitations as applied to claim 1 above, and as mentioned, Pinkerton teaches the body of the concrete reinforcing fiber may be twisted along its longitudinal axis, for example, between 3 and 4 twists along its longitudinal axis per every length of between 20 mm and 40 mm, such as 25 mm or 32 mm (see Pinkerton at [0012]).  The 3 and 4 twists along its longitudinal axis per every length of between 20 mm and 40 mm is taken to meet the claimed wherein the twist pitch of the TMSRs is within the range of 2 to 20 twists per 25.4 mm (1 inch).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

	
Regarding claim 18, Pinkerton in view of Cheng teaches the limitations as applied to claim 1 above, and Pinkerton further teaches wherein the TSMRs are made of hard drawn, high tensile wire (see Pinkerton at [0034] teaching specifically fiber can be made of any metal or metal alloy including steel, wherein the steel fiber is taken to meet the claimed limitations),
having a diameter that is no smaller than 0.5 mm and no larger than 2.0 mm (see Pinkerton at [0042] teaching the wire… may have a diameter of between 0.45 mm and 0.57 mm).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 	

Regarding claim 19, Pinkerton in view of Cheng teaches the limitations as applied to claim 1 above, and as mentioned, Pinkerton teaches the wire… may have a diameter of between 0.45 mm and 0.57 mm (see Pinkerton at [0042]).  Pinkerton further teaches the body… of the fiber… may have a length L of between 20 mm and 40 mm (see Pinkerton at [0036]).
One of ordinary skill in the art would be able to determine that the aspect ratio of the length (L) to diameter (D) is 35 (20 mm ÷ 0.57 mm) to 89 (40 mm ÷ 0.45 mm), wherein 35-88 is within the claimed wherein the TSMRs have an aspect ratio of length (L) to diameter (D) that is between 25 to 100.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pinkerton in view of Cheng as applied to claim 1 above, and further in view of Von Fay et al. (US 6,858,075 B1) (“Von” hereinafter).

Regarding claim 2, Pinkerton in view of Cheng teaches the limitations as applied to claim 1 above, but Pinkerton in view of Cheng does not explicitly teach that wherein the concrete structure further comprises a shrinkage-reducing admixture (SRA) that enhances the performance of concrete structure.
Like Pinkerton, Von teaches a cement/concrete incorporated with steel fibers (see Von at C1 L54-57 teaching cement repair material composition comprising… cement… reinforcing fibers, and see Von at C2 L2-4 teaching the reinforcing fibers, if present, are selected from the group consisting of… steel fibers featured in the list).
Von further teaches that cement repair material composition also comprises shrinkage reducing admixture (see Von at C2 L5-6 teaching the second chemical additive comprise a drying shrinkage reducing admixture).  The shrinkage reducing admixture is taken the claimed wherein the concrete structure further comprises a shrinkage-reducing admixture (SRA), and the shrinkage reducing admixture is expected to enhance the performance of concrete structure.
Furthermore, Von teaches a further chemical additive comprises a commercially available drying, shrinkage reducing admixture… conventional concrete will shrink during drying and cause the formation of cracks… commercially available shrinkage reducing admixtures have been developed to combat this problem (see Von at C3 L21-26).
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, one of ordinary skill in the art would appreciate that shrinkage reducing admixture is typically used in cement/concrete incorporating steel fibers.
As such, one of ordinary skill in the art would appreciate that Von teaches a shrinkage reducing admixture in cement/concrete incorporated with steel fibers so as to combat the shrinkage during drying and formation of cracks of conventional concrete, and seek those advantages by adding shrinkage reducing admixture in the concrete with reinforcing fibers as taught by Pinkerton.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add a shrinkage reducing admixture as taught by Von in the concrete with reinforcing fibers as taught by Pinkerton so as to combat the shrinkage during drying and formation of cracks of conventional concrete.  It is also known to add that shrinkage reducing admixture in cement/concrete incorporating steel fibers because it is suitable for its intended use.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735